Title: To James Madison from William Lee, 1 March 1808
From: Lee, William
To: Madison, James



Sir,
Bordeaux March 1: 1808

The Journal of the day contains the following article, "Le Conseil des Prizes en execution de l’art: 8 du Decret Imperiale, du 21 Novre. 1806 a prononcé la confiscation au profit de L’etat du navaire sous pavillon Americain The Fame saisi par les preposes de Douanes de Bordeaux le 8. aout, 1808 pour en etre dispose conformement 8 du dit Decret."
This is a sea letter Vessel partly owned I believe by a french house in this City.  During the course of the last summer she was engaged in the trade between Holland and England with a special permission from the King of Holland.
Large bodies of troops continue marching through our city, and preparations are making for the reception of the Emperor who has been hourly expecting for some days.  The best informed men both at Paris and in this place feel now persuaded that the United States will escape engaging in the contest on either side.  They draw their conclusions from the belief that the Embargo will be kept on and that we shall be content to live without commerce until the conflict is ended.
The French it is said have taken possession of the strong fortress of Pampeluna in Upper Navarre about fifty miles from Bayonne.  Prince Murat left this City at noon  All the Imperial Guards & other troops to the amount of about five thousand follow after him.  The Emperors mamelukes arrived yesterday and he is expected after tomorrow.  It is understood that seventy thousand troops are still to pass thru this place in the course of ten or fifteen days.  These with what have already passed will make at least two hundred thousand men.  The monks of Spain are hiding their treasure and flying in every direction.  With great respect your obedient Servant

Wm: Lee

